DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims (every feature must have a corresponding reference number).  Therefore, the body, top, bottom, cavity, and cover must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terminology used in the claim disclosure are inconsistent with that recited in the specifications. Therefore, it is unclear which components are being referred to. For the purposes of examination, these are the following references:
	Body = housing 120 
	Top = top of housing shown at top of figures 1-10
	Bottom = bottom of housing shown at the bottom of figures 1-10
	Cavity = interior of housing 120, not labeled. 
	Cover = door 140

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18,21-24,26-27,29,32,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 20150241169 and further in view of Maid US 2008142522. 

Regarding claim 18, Cheng discloses a device, comprising: 
a body (20) including: 
a top  (where 20 is mounted to firearm, fig1) configured to mount to a firearm (10), a bottom (where cover 13 is attached), 
a cavity (interior of battery compartment) defined by the body (paragraph 9); 
a cover (13)
Cheng does not teach a first latch and a cover pivotably coupled to the body proximate the bottom, the cover including a second latch, the cover being moveable between a closed state in which access to the cavity is restricted via an engagement between the first latch and the second latch, and an open state in which access to the cavity is permitted via a disengagement of the first latch and the second latch.
	Maid teaches a device with a body (4) including:
		a top (where door is hinged) 
		a bottom (bottom of 4); and 
		a first latch (27,28);
		a cavity (interior of housing) defined by the body: 
		a cover (5) pivotably coupled to the body, the cover including a second latch (29), the cover being moveable between a closed state (fig4) in which access to the cavity is restricted via an engagement between the first latch and the second latch, and an open state (fig1) in which access to the cavity is permitted via a disengagement of the first latch and the second latch. (Maid fig1-4a)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the structure of the body and cover of Cheng with the body and cover of Maid (therefore add associated components such as first latch and second latch)  in order to provide a device with a self-locking hinged door for added security (Maid fig1-4). 
Although Maid does not teach the orientation of the cover coupled to the body proximate the bottom, it would have been obvious to one of ordinary skill in the art to reorient the body and cover of Maid when combined with Cheng similar to how the body is already installed in Chen (where the cover is attached at the bottom) since the rearrangement of parts is considered of routine skill in the art. MPEP2144. In either orientation, the device would remain functionally equivalent. 

Regarding claim 21, Cheng in view of Maid further teaches the device of claim 18, further comprising a biasing member (Maid, 24), the biasing member being configured to apply a biasing force to a component (Maid, biases components associated with the first latch, which is disposed in the cavity) disposed within the cavity. (Maid fig1-4)

Regarding claim 22, Cheng in view of Maid further device of claim 18, further comprising at least one electrical connection (fully capable of being taught by Cheng as Cheng can be a battery compartment, thus needing electrical connections) disposed within the cavity. (Cheng fig1) 

Regarding claim 23, Cheng teaches a firearm associated electronic device, comprising: 
a housing (20) including: 
a top (where 20 is mounted to firearm) configured to mount to a firearm (10), 
a bottom (opposite top, where 13 is placed) opposite the top, 
a cavity (inside of housing) configured to receive a battery (paragraph 9). 
Cheng does not teach a first latch disposed proximate to the bottom; and a cover pivotably coupled to the bottom of the housing, the cover including a second latch configured to engage and disengage the first latch.
Maid teaches a device with a housing (4) including:
		a top (where door is hinged) 
		a bottom (bottom of 4); and 
		a first latch (27,28,50);
		a cavity (interior of housing); 
		a cover (5) pivotably coupled to the housing, the cover including a second latch (29) configured to engage and disengage the first latch. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the structure of the housing and cover of Cheng with the housing and cover of Maid in order (therefore add the associated components such as first latch and second latch) to provide a device with a self-locking hinged door for added security (Maid fig1-4). 
Although Maid does not teach the orientation of the first latch and cover proximate or coupled to the bottom of the housing, it would have been obvious to one of ordinary skill in the art to reorient Maid when combined with Cheng similar to how the housing is already installed in Chen (where the cover is attached at the bottom) since the rearrangement of parts is considered of routine skill in the art. MPEP2144. In either orientation, the device would remain functionally equivalent. 

Regarding claim 24, Cheng in view of Maid further teaches the firearm associated electronic device of claim 23, further comprising at least one electrical connection (fully capable of being taught by Cheng as Cheng can be a battery compartment, thus needing electrical connections)  disposed within the housing and configured to couple to the battery. (Cheng paragraph 9)

Regarding claim 26, Cheng in view of Maid further teaches the firearm associated electronic device of claim 23, wherein: the cover (Maid) includes a first end (Maid, open end) and a second end (Maid, hinged end); the first end is pivotably coupled to the housing; and the second latch is disposed proximal the second end. (Maid, fig1-4)

Regarding claim 27, Cheng in view of Maid further teaches the firearm associated electronic device of claim 23, wherein the cover (Maid) is moveable between a closed state (Maid fig4) in which the first latch and the second latch are engaged, and an open state (Maid fig1) in which the first latch and the second latch are disengaged. (Maid fig1-4)

Regarding claim 29, Cheng in view of Maid further teaches the firearm associated electronic device of claim 23, wherein the second latch is moveable between a first position (Maid fig 4) in which the first latch and the second latch are engaged, and a second position (Maid fig 1-3) in which the first latch and the second latch are disengaged. (Maid fig1-4)

Regarding claim 32, Cheng teaches an attachment for a firearm (10), comprising: 
a housing (20) including a top(where 20 is mounted to firearm)  configured to couple to the firearm and a bottom (opposite top of 20) opposite the top; 
a cavity (inside of housing) defined at least in part by the housing (paragraph 9). 

Cheng does not teach a first latch disposed proximate to the bottom; and a door pivotably coupled to the housing, the door being moveable between an open position in which access to the cavity is permitted and a closed position in which access to the cavity is restricted, the door including a second latch that is configured to engage with the first latch in the closed position.
Maid teaches an attachment comprising:
a housing (4) including a top (where door is hinged) and a bottom (bottom of 4) opposite the top; and 
		a first latch (27,28,50);
		a cavity (interior of housing) defined at least in part by the housing; 
a door  (5) pivotably coupled to the housing, the door being moveable between an open position (fig1) in which access to the cavity is permitted and a closed position (fig4) in which access to the cavity is restricted, the door including a second latch (29) that is configured to engage with the first latch in the closed position. (Maid fig1-4)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the structure of the housing and door of Cheng with the housing and door of Maid  (therefore add the associated components such as first latch and second latch) in order to provide a device with a self-locking hinged door for added security (Maid fig1-4). 
	Although Maid does not teach the orientation of the first latch proximate to the bottom of the housing, it would have been obvious to one of ordinary skill in the art to reorient Maid when combined with Cheng similar to how the housing is already installed in Chen (where the cover is attached at the bottom) since the rearrangement of parts is considered of routine skill in the art. MPEP2144. In either orientation, the device would remain functionally equivalent. 

Regarding claim 37, Cheng in view of Maid further teaches the attachment for the firearm of claim 32, wherein: the door (Maid, fig1-4) includes a first end (hinged end) and a second end (opening end); the first end is pivotably coupled to the housing; and the second latch is disposed proximal to the second end. (Maid fig1-4)

Allowable Subject Matter
Claims 19-20, 25,28,30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, 28 and 33, Maid does not teach in the closed state, the cover is permitted to extend in a first direction to dispose the protrusion outside of the channel, but while the cover is extended in the first direction, the cover is restricted from transitioning to the open state, so as to not provide access to the cavity, due to the first latch being within a travel path of the second latch. In Maid, when the cover is in the first direction, the protrusion is not outside of the channel. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight.

Regarding claim 25, although it is well known in the art that battery compartments use biasing members to hold the battery in place, said biasing members are not also used to keep the second latch in engagement with the first latch. Neither Maid nor Cheng teaches this type of biasing member. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight.


Regarding claim 30, Cheng in view of Maid further teaches the firearm associated electronic device of claim 29, wherein: the first latch (Maid) has a channel (Maid, between 27 and 50); the second latch has a protrusion (Maid, 41) sized to at least partially reside within the channel; 
in the first position, the protrusion is disposed within the channel (Maid, fig4), however, in the second position, Maid does not teach the cover is restricted from providing access to the cavity with the protrusion disposed outside the channel.  Examiner interprets restricted to mean prevented from opening. While fig.2 of Maid shows the protrusion disposed outside the channel, the cover at this point is not restricted from providing access to the cavity. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight.
Claim 31 is objected to due to its dependency on claim 30. 

Regarding claim 35, Maid does not teach the first and second range of positions of the second latch where it is located in the channel and outside of the channel – as recited in claim 35. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight. 

Regarding claim 36, the biasing member of Maid does not bias both the component in the cavity as well as the second latch. The biasing member of Maid biases the first latch. Examiner can find no reason to combine or modify reference of record without the use of impermissible hindsight. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to devices for firearms or housing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675